April 21, 2017 DREYFUS RESEARCH GROWTH FUND, INC. (Class A, C, I, Y and Z shares) Supplement to Summary and Statutory Prospectuses Dated June 30, 2016 The following information supersedes the information contained in “Fees and Expenses” in the fund’s summary prospectus and “Fund Summary – Fees and Expenses” in the fund’s statutory prospectus: The fund's investment adviser, The Dreyfus Corporation, has contractually agreed, until June 30, 2018, to waive receipt of its fees and/or assume the direct expenses of the fund so that the annual fund operating expenses for Class A, C, I, Y and Z shares (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .78%. On or after June 30, 2018, The Dreyfus Corporation may terminate this expense limitation at any time. 0018STK0417 April 21, 2017 DREYFUS RESEARCH GROWTH FUND, INC. (Class T shares) Supplement to Prospectus Dated March 31, 2017 The following information supersedes the information contained in “Fund Summary – Fees and Expenses” in the fund’s prospectus: The fund's investment adviser, The Dreyfus Corporation, has contractually agreed, until March 31, 2018, to waive receipt of its fees and/or assume the direct expenses of the fund so that the annual fund operating expenses for Class T shares (excluding Rule 12b-1 fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .78%. On or after March 31, 2018, The Dreyfus Corporation may terminate this expense limitation at any time. 4091S0417
